DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 01/18/2022 is acknowledged.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 refers to “a plurality of substrates” but it is not clear if these are the same or different from the claim 1 plurality.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “substrate transfer device” in claim 1 and “inert space creation system” in claims 15 and 16.  The transfer device is interpreted as a robot, elevator, rack conveyer or the equivalent thereof as per support in the specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet (2014/0017908) in view of Brak (2014/0148924) and Odake (2002/0012581).
Beynet teaches a processing apparatus (see Fig. 4) comprising:
- a first reactor to process a rack with a plurality of substrates, see further Fig. 3 which includes a rack with a plurality of substrates, and
- a second reactor arranged to provide UV light to a substrate – the use of a particular range is an intended use of the apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, both the claim and the prior art teach applying UV radiation and therefore to choose any particular wavelength would have been considered an operable use, and
- a transfer device to transfer substrates between the chambers, see robot 49, which is the equivalent as set forth above.
The teachings of Beynet include all elements of the claim except, while teaching (as noted) a plurality of substrates in certain reactors, a plurality of substrates in each 
Brak teaches that operable multiple reactor systems, such as shown in Fig. 1A operably include reactors that process single or multiple substrates [0033], and such multiple substrate reactors include a robot and an elevator to move the substrates [0028-29].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple substrate processing reactors of Brak as an operable replacement for the reactor chambers (i.e. 46) of Beynet as Brak teaches that such chambers in a multiple reactor (i.e. chamber) system are operable and the understood benefit is the ability to process multiple substrates.  The combination would further include the elevator of Brak that is used to move the rack in the first reactor.
The combined art therefore teaches the multiple substrate chambers but is silent on the claimed transfer device that transfer the rack of substrates between chambers.
Odake teaches a substrate processing system (see Fig. 1 and related text) comprising a rack (boat is equivalent) conveying system, see 30 [0034].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to the rack conveying system of Odake to the apparatus of Beynet et al as it would allow for the racks in the multiple substrate manufacturing system to be moved as required between stations – one would apply the conveying system as needed in combination or in alternative of the substrate transfer device of Beynet.  
In further regard to the claimed housing, Beynet teaches a housing as depicted and it would have been further obvious per the combined art to include all elements within the housing.
Regarding claim 2, the teachings include gas inlet port [0047] – the term ‘precursor gas’ is an intended and any gas would be operably run through the system.
	Regarding claim 5, the radiation is understood to radiate all of the wafers in the rack and therefore also the “top part of the rack”.
	Regarding claim 6, the arrangement of radiation is intended to radiate the substrates and therefore would cover any angle of radiation beam effective to meet that requirement, such as the claimed range.  It is particularly noted that the angles of radiation are not limited to only the claimed angle and expansive radiation to the substrates that includes the claimed angle meets the claim requirement.
	Regarding claim 9, the arrangement includes an elevator as noted.
	Regarding claims 12 and 13, per [0047] the chamber includes a heater – the use of the gas inlet to supply any particular gas is intended use and the system is capable of the same (further, any gas broadly “deposits a layer” on a substrate).
	Regarding claim 14, the robot handles the wafers at angles as claimed (Fig. 4).
	Regarding claim 15, the teachings include a transfer (device) chamber which is held in a vacuum environment – this meets the requirements of the “inert space creation system” which is supported in the instant specification by a purge or vacuum system or the equivalents thereof.
	Regarding claim 16, the teachings include a gas inlet [0045] – this meets the requirements of the “inert space creation system” but in any case, the teachings include an inert gas that is applied.
	Regarding claim 17, as per above, the teachings include a gas inlet [0045], the gas inlet can provide any gas and therefore meet the intended use of the apparatus.

Claims 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet, Brak and Odake and in further view of Keogh (2002/0050575).
The teachings of Beynet are described above, but does not provide details of the system such as if there are multiple parts of the illumination system to reach multiple sides of the substrate.  Keogh teaches that in a UV radiation system it is useful to include additional parts to form a pattern of radiation that surrounds the substrate [0020].  In regard to the specific number of parts, Keogh teaches multiple parts [0044-46] but, in any case it is understood that the number of parts/reflectors is result effective in order to effectively surround the substrate and therefore a selection of 2-4 parts to surround the sides of the substrate would have been obvious based on the teachings.
Further to claim 5, the control in separate zones would also be understood to radiate to the top part of the rack.
	Regarding claim 6, the arrangement of radiation sources per Keogh includes that they would be sufficient to radiate to the substrates- as such, it would further follow that the angle of radiation would be any angle such that the substrates are appropriately impacted including between 8- and 89.5 degrees – it is particularly noted that the angles of radiation are not limited to only the claimed angle and expansive radiation to the substrates that includes the claimed angle meets the claim requirement.
	Regarding claim 7, the combined art teaches a plurality of substrates.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet, Brak and Odake and in further view of Ueno (2009/0291566).
The teachings of Beynet are described above, but does not provide details of the system such as if there are multiple parts of the illumination system to reach multiple sides of the substrate or individually controllable parts.  Ueno teaches that in a radiation system it is useful to include multiple points of radiation that are individually controllable – see particularly [0057-67], wherein the teachings include multiple lamps and zone control.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple parts of Ueno in the radiation system of Beynet as Ueno teaches that multiple parts that are individually (i.e. in zones) controllable allows for effective heating of substrates.  In regard to the specific requirement for UV, Beynet already teaches the use of such and one would apply the teachings of Ueno to any radiation source such as the UV of Beynet.
Further to claim 5, the control in separate zones would also be understood to radiate to the top part of the rack.
	Regarding claim 6, the arrangement of radiation sources per Ueno includes that they would be sufficient to radiate to the substrates- as such, it would further follow that the angle of radiation would be any angle such that the substrates are appropriately impacted including between 8- and 89.5 degrees – it is particularly noted that the angles of radiation are not limited to only the claimed angle and expansive radiation to the substrates that includes the claimed angle meets the claim requirement.
	Regarding claim 7, the combined art teaches a plurality of substrates.
Regarding claim 8, wherein the ‘power controller’ is not specifically defined, the teachings include a temperature controller and Ueno teaches controlling different zones.  While there is no explicit teaching of controlling along the width of the substrate, the different zones are in any case controlled and one would effect such a control based on the teachings of Ueno if that resulted in a desired temperature range.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet, Brak and Odake in view of Shimamoto (2014/0287595).
The teachings of Beynet are described above, but do not teach the claimed rack in the second reactor or specifically illumination from a side of the rack.
Shimamoto teaches a substrate processing system (see Fig. 1 and related text) comprising a reaction chamber 201 and substrate rack 217, the system is further configured with an illumination system 207 that is constructed and arranged to irradiate ultraviolet radiation from a range of 10- 200nm [0308] onto the top of the substrates in the rack from a side of the rack.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV system of Shimamoto including the substrate rack as it would allow for multiple substrates to be processed at the same time. It would also further allow the multiple substrates of Beynet et al to be processed together (and potentially substrate rack of Brak to be transferred together wherein Shimamoto teaches a boat and elevator [0077]).
Regarding claim 11, the combined teachings include the rack conveyer as above.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection.  Applicants have overcome the previous 112 rejections.
The teachings of Beynet as applied with 102 have been overcome, but the further teachings of Brak and Odake have been applied herein.  It is particularly noted that per the combined art it is obvious to transfer either a substrate or a plurality, i.e. rack, of substrates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715